In the United States Court of Federal Claims

No. 18»-18470
Filed: April 15, 2019

~k*~k~k****~k'k**'ir~k~k***

KAREN TucKER, * _ _ _
* _Plg §§ Plalnt:ff; |n Forma Pauperls;
Plaintiff, * Subject-Matter Jurtsdiction; Fai|ure
* to State a Clairn; Nlotion to Dismiss;
V‘ * Fourth Amendment; Sixth
UN|TED STATES, * Amendment; Civi| Rights; Torts;
* Breach of Contract.
Defendant. *

*'k**~k****‘k'k*'k*‘k'k**

Karen Tucker, grow §_e_, |Vlar|ton, New Jersey.

A|bert S. larossi, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant With him Were
Lisa L. Donahue, Assistant Director, Commercial Litigation Branch, Robert E.
Kirschman, Jr., Director, Commercial i_itigation Brach, and Joseph H. Huntl Assistant
Attorney General, Civil Division.

OPINION
HORN.J

FlND|NGS OF FACT

On November 21, 20’!8, B Y plaintiff Karen Tucker filed a fifty-one-page
complaint1 in Which she makes a piethora of alfegations, many of Which are difficult to
follow. Among other allegations, plaintiff asserts that the defendant Was liable for “illega¥
exaction of money; restitution, restoration to pretrial conditions, legal cost, fees, economic
and earning capacity loss, Wrongful conviction, deprivation of affective[Z] counsel, i§fe,
liberty and property interest is deprivation of due process." According to her complaint

 

l Plaintiff attached an appendix, as Well as two exhibits, to the complaint 'E'he document
labeled as an appendix appears to be a brief Karen Tucker filed in the United States Court
of Appeals for the Third Circuit, and the two documents labeled as exhibits appear to be
documents Karen Tucked fiied in the United States District Court for the District of New
Jersey.

2 P!aintiff’s capitalization, emphasis, choice of Words, spelling errors, grammatical errors,
and fragments of sentences, Which appear throughout plaintiffs complaint have been
inctuded unchanged in this Opinion When quoted

'i‘l]].El EB'-il] UUUL 1353 EEEE

 

piaintiff seeks “monetary reiief, compensatory damages, liquidated damages, treble
damages and extraordinary relief.” Also on November 21, 2016, plaintiff filed an
Application to Proceed inn Forma Paugeris, in Which plaintiff states that she is "homeless
and indigent relying on the kindness of family and friends for food and shelter.”

ln plaintiffs disjointed complaint plaintiff alleges “Defendant(s) breach of lVledicare
Part B Provider contract failing to perform executory contract duty.” Plaintiff alleges that
she “entered into and agreed to a lVledicare Part B Provider contract accepted by the
Defendant(s) (exhibit 60) to provide medically necessary podiatry care to beneficiaries of
the l\/iedicare Part B Program for claim payments." The plaintiff also states the defendants
“breach" is a “frauduient statement is fraud Rule 9 (b)” and that the “breach" is due to the
“breaching party of their executory contracts duty legal obligation failing to pay claims or
issue final determination letters that deprived Plaintiff from affective assistance of
counse|." rl\dditiona|lyl plaintiffs complaint refers to a “p|ea of guilty,” without identifying
the specific criminal case, stating:

Plaintiff is innocent on lVledicare Part B Provider Count 16 Zala Farley’s
October 21 , 1996 $75-doilar claim piea and factual resume contract under
Titie 18 U.S.C. § 1347 lViarch 5-10, 1999 judgment contract fraud Ru|e 9(b),
and did not abandon biiiing claim payments in the sum certain amount of
$1,652,000 dollars doing what the terms of Defendant(s) lVledicare F’art B
Provider contract required to do.

Plaintiff’s compiaint further asserts a “violation of colorable constitution due
process of the 14th Amendment" and argues that her “|ife, liberty and property interest is
deprivation of due process 42 U.S.C. § 1983.” Additionally, plaintiff alleges a wide variety
of other issues, including “substantive due process error, procedural due process error
and vioiation of the constitution in clear harmful error of law was overlooked by the District
Court in fundamental error."

ln plaintiffs complaint l\/ls. Tucker alleges “violation of her Sixth Amendment right
to affective assistance of counse|, is of the most fundamental error character‘” According
to plaintiffs complaint

['l']he Defendant(s) suppressed and fabricated evidence, faiied to disclose
Rule 37 exculpatory material evidence that proved Plaintiff(s) innocence
prior to offering and Plaintiff entering into the count 16 plea and factual
resume in violation of Brady vs i\/lary|and law that deprived Plaintiff from
affective counsel that resuited Plaintiff receiving ineffective counsel that was
not well informed and incompetent below the standards under Strick|and
that iii-advised P|aintiff to make a uniformed decision without knowledge
and understanding entering into a plea of guiity when Karen Tucker was
unknowingly innocent of count 16 piea and factual resume that does not
state a crime or felony of law was committed under 'i'itle 18 U.S.C. § 1347
March 5~10, 1999 judgment based on vague iaws contrary to law in clear

 

fundamental error and substantive due process error was in clear harmfui
error of law entered for judgment

P|aintiff states that her counsel was ineffective because her counsel aliegedly “took the
opinion cf US Prosecutor Leonard Senerote that Plaintiff may or may not be guilty" and
offered “testimony for the Defendant(s) as Witness against Plaintiff for the US Prosecutor
Peter Winn.” Plaintiff argues that she was “not issued by Defendant(s) final determination
letters nor paid claim payments in the sum certain amount of$1,652,000 dollars dates of
services of medically necessary podiatry care provided from January 1995- February
1998 ordered and signed in writing by referring attending physicians With consent of
patients required to do.” P|aintiff alleges that she “was wrongfully convicted on inadvertent
co|iateral ground for civil and criminal complaint is a claim for breach of contract and
simuitaneous breach of contract and fraud Rule 9(b)."

Under a separate section in plaintiffs complaint titled “Contracts Dispute Act, 41
U.S.C. § 7101 et seq. (CDA)," plaintiff states that she “gave notice to Defendant(s) that it
owed claims in the total amount of $151,198.00 dollars.” Plaintiff asserts that the
defendant is “liable" for:

[C]laim payments in the sum certain amount of $1,652,000 doliars, legal
fees, cost suit in the amount of $260,000 dollars, Restitution in the amount
of $29,000 dollars, economic and earning capacity loss that exceeds
$75,000 dollars from January 1995-November 2018 present and
Restoration to pre-triai conditions, monetary damages, compensatory
damages, liquidated damages, treble damages, relief and extraordinary
relief for dismissal of lVlarch 5~10, 1999 judgment contract

in plaintiffs Novernber 21, 2018 complaint in this court in a section of plaintiffs
compiaint titled “VVhere As Relief Sought,” piaintiff requests:

i am the Plaintiff that wants a demands for $1,652,000 dollars monetary
damages, relief and extraordinary relief and any further alternative relief the
Court deems both just and proper. Plaintiff wants to move, motion and
petition the Federal Ciaims Court fort

0. lVlotion to leave to file lnforma pauperis

1. Dismiss COUNT 16 under Tit|e 18 U.S.C. § 1347 l\/larch 5-10, 1999 and
July 11, 2018 for lack of waiver of sovereign immunity judgment contract
pursuant extraordinary relief Rule 60 (b)(1)(2)(3)(4)(5)(6)(2)(d)(1)(3)(e) for
any reason to achieve justice

2. Settlement for monetary payments under 28 U.S. Code § 2414

3. Summaryjudgment pursuant Ru|e 56

4. Restore P|aintiff to pre-trial conditions

5. Compensatory damages

6. Treble damages

7. Liquidated damages

 

8. Economic and earning capacity loss from l\/lay 6, 1996 -November 2018
present

9. Legal cost cost of suit feesf interest $260,000 dollars

10. Restitution $29,000 dollars

11. Remand Rule 12. 1 ortransfer ortransfer 28 U.S.C. § 1631 and re-operi
Ru|e 59 (e) and Rule 60 (b) complaint in District Court for discovery,
interrogatoriesl oral argument evidentiary hearing and jury trial for all triable
matters;

12. Demand forjury triai heard on the merits Fed. Rules of Civ. P. 39 local
New Jersey Court Rules 1:8-2(b) and 4:35~1(a) to achieve justice.

13. Oral Argument YES Evidentiary Hearing Yes

14. JURY TRlAi_ DEMAND YES

Plaintiff alleges that her complaint “invoke[s] the jurisdiction” of this court and cites a
series of statutes, inciuding:

A. Equitable tolling 4(a)(4)(vi) Statutes of Limitations

B. United States as Defendant(s) 28 U.S.Code §1346; 28 U.S.Code §1402,
28 U.S.C.1345 and 1348

C. Court of Federal Claims under 28 U.S.C. § 1292(d)(4)(A)

D. subject matterjurisdiction under The TuckerAct, 28 U.S.C. § 1491 (a)(2),
E. TuckerAct 28 U.S.C. § 1491; Tucker Act 28 U.S.C. § 1491(a)(1), Littie
TuckerAct" 28 U.S.C. § 1346; The Littie TuckerAct, 28 U.S.C. § 'l346(a)(2)
F. Contract Disputes Act, 41 U.S.C. § 7101 (CDA)

G. The Federal Tort Ciaims Act (August 2, 1946, ch.646, Title lVl 60 Stat
812, “28 U.S.C. PtVl Ch_17'i” and 28 U.S.C. § 1346(b)) (“F`i`CA") is a 1946
federal statute

H. 28 U.S. Code § 2414 - Payment of judgments and compromise
settlements

l. Ru|e 56 Summary Judgement

J. Transfer to cure want ofjurisdiction 28 U.S.C. § 'i63'i.

K. 375 False Ciaims Act Action filed by private individuals alleging fraud
against the U.S. Government under 31 U.S.C. § 3729.

L. Equitabfe tolling 4(a)(4)(vi)

l\/l. Nature of Suit 124 Contract - lVledicare Act

Plaintiff asserts that the above-captioned case is not directly related to any pending
or previously filed cases in the United States Court of Federal Claims. Piaintiff’s
complaint however, does appear to discuss other litigation involving plaintiff in
proceedings not before this court alleging:

1. “District Court Stickney final judgments states the orders Written and signed by
Dr. Kathleen l\/iartin were valid orders for treatment but not for claim payment
of lVledicare Part B Provider count 16.” Plaintiff argues that there was a

 

“substantive due process error” and “deprivation of constitution Due Process
42 U.S.C. § 1983.” (capitalization in original).

2. Plaintiff alleges “Defendant(s) Administrative Law Judge Barrett” found that
“[p]|aintiffs claim was payable and was not a crime or felony violation of i-lealth
|nsurance Portabi|ity and Accountability Act of 1996 neither a breach of the
lVledicare Part B Provider contract was upheld by Defendant(s) agent Judge
Gipe, lVledicare Appeals Board.” Plaintiff, however, appealed Judge Barrett’s
decision, which the lVledicare Appeals Council (lVlAC) of the Department of
l~lealth and Human Services Departmental Appeals Board denied for review,
because Judge Barrett found that the plaintiff had “failed to provide credible
contemporaneous medical records that demonstrated medical necessity of
these services, as required by lVledicare regulations.” See Tuckerv. Thornpson1
No.04-3934, 2006 VVL 39644, at *1 (D.N.J. Jan. 9, 2006).

3. P|aintiff then filed a compiaint with the United States District Court for the
District of New Jersey seeking review of Judge Barrett’s decision Judge lrenas
of the United States District Court for the District of New Jersey found that “[t]he
evidence clearly supports ALJ Barrett's conclusion that the physicians’ orders
in the record do not establish the medical necessity of the services rendered
by Dr. Tucker." See Tucker v. Thornpson, 2006 VVL 39644, at *4. Judge lrenas
further stated that in 1996, “Dr. [Karen] Tucker submited claims for lVledicare
Part B reimbursement for these services, but her claims Were denied by the
local lViedicare carrier. Dr. Tucker sought review of the carrier’s initial
determination Upon review, the carrier again denied her claims.” l_o¢ at *'l. After
a hearing before the local lVledicare carrier on August 26, 1997, the carrier
upheld the denial of plaintiffs reimbursement ciaim. §

4. ln her complaint plaintiff alleges that she then “appealed the final decision
Judge |renaeus final decision on lVlay 7, 2007 entitled Plaintiff to judicial review
filed in NJ District Court on June 1, 2007.”

Plaintiff indicates that she is bringing her complaint to “move, motion and petition the
Federal Claims Court for an order granting dismissal of Ju|y “l1, 2018 and lVlarch 5~10,
1999 judgments pursuant extraordinary relief 60 (b)(1)(2)(3)(4)(5)(6) (2)(d)(1)(3)(e) for
any reason to achieve justice Remand Rule 12.1, Rule 59 (e) and Rule 60 (b) reopen all
triable matters."

On February 12, 2019, defendant filed a motion to dismiss in the above-captioned
case in this court requesting that “the Court dismiss for lack of subject matterjurisdiction
the complaint filed by plaintiff Karen Tucker, who appears pr_o Y.” Defendant argues that
“[l]ike the 120~page complaint lVls_ Tucker filed on December 28, 2017 in the District Court
for the District of New Jersey @ Tucker v. Hargan, 2018 VVL 1336134 (lViar. 15, 2018)),
iVls. Tucker’s complaint here recites 50 pages of ‘incoherent legalese.’” Defendant asserts
that “lVis. Tucker’s complaint even When viewed in the most deferential light possible,
fails to articulate a claim that is within this Court’s jurisdiction." Defendant contends that

 

“lVls. Tucker’s complaint implicates no identifiable money-mandating statute, regulation,
contract or constitutional provision." The defendants motion to dismiss also asserts that
plaintiffs complaint fails to comply with the court's pleading standard, arguing:

Nor does le. Tucker’s complaint meet the minimum pleading standard of
RCFC [Rules of the United States Court of Federal Claims] 8(a)(2) in any
event which requires “a short and plain statement of the claim showing that
the pleader is entitled to relief.” This standard “does not require ‘detailed
factuai allegations,’ but it demands more than an unadornedl the-
defendant-unlawfuily-harmed-me accusation." Ashcroft v_ lgbal, 129 S. Ct
1937, 1949 (2009) (quoting Bell At|. Corb. v. Twomblv, 550 U.S. 544l 555
(2007)). A complaint that “tenders ‘naked assertion[s]’ devoid of ‘further
factual enhancement”’ is insufficient l_cL (quoting Bell Atl., 550 U.S. at 557).
lVls. Tucker’s complaint completely fails to meet this standard

On April 8, 2019, plaintiff filed a single-spaced, fifty-page document titled
“PLA|NTlFF'S lVlOTlON ll\lOPPOSl'flON `i'O DEFENDANT’S lVlOTlON TO DlSl\/ilSS
FOR L.ACK OF SUBJECT lVlATTER JURlSD|CTlO|\i,” whichl like plaintiffs compiaint and
attachments, are disjointed and difficult to foilow. This time, plaintiff attached to her Apri|
8, 2019 filing 375 pages of exhibits, including1 for the first time1 an exhibit plaintiff titled
“Exhibit 60 lVledicare Part B Provider Contract."

Prior to filing her complaint in the above-captioned case, plaintiff previously has
filed at least eight complaints, six notices of appeall and one petition for writ of certiorari,
some of which involved allegations identical or similar to the allegations in the above-
captioned case. See Tucker v. Sec’v Heaith & Human Servs., 734 F. App’x 89, 90 (3rd
Cir.) (holding that “[t]he District Court did not err in denying [Ms. Tucker’s] motion for
reconsideration”), _r_e_il’_g _e_g Mi_g denied (3rd Cir. 2018); see also Tucker v. Sec’v l-iealth
& Human Servs., 645 F. App’x 136, 137 (3rd Cir. 2016) (describing plaintiffs complaint
as “contain[ing] approximately 200 pages of rambling, disjointed, and often incoherent
factual statements”); Tucker v. Sec’v Health & Human Servs., 588 F. App’x 110, 114 (3rd
Cir. 2014) (stating “[w]e agree with the Secretary that the District Court’s prior judgment
dismissing Dr. Tucker’s first complaint for lack of subject matter jurisdiction had a
preclusive effect on, and barred, the second complaint"); Tuckerv. Sec’y Health & Human
Servs., 487 F. App’x 52, 53 (3rd Cir. 2012) (affirming the District Court’s dismissal
because “Dr. Tucker did not pursue any of the claims at issue in her complaint to
completion”), c_:_e_rtdenied, 568 U.S. 1132 (2013); Tuckerv. Hargan, No. 17-13738, 2018
WL 1336134, at *1 (D,N.J. lVlar. 15, 2018) (stating that Karen Tucker’s complaint “offers
nothing that resembles a coherent assertion of how or why she is able to bring suit against
the federal government”), L’_c_l_, 734 F. App’x 89 (3rd Cir.), Lh’g e_nb_a_gg denied (3rd Cir.
2018); Tucker v. Sebelius, No. 12-5900, 2013 \/Vi_ 6054552, at *6-7 (D.N.J. Nov. 15, 2013)
(stating that while “this court may not apply r_e§ judicata or collateral estoppel," it
dismissed her complaint because “no plausible claim to relief exists on the face of the
complaint"), B, 588 F.App’x110(3rd Cir. 2014); Tucker v. Sebelius, No. 07-2230, 201 t
WL 3047651, at *6 (D.N.J. July 25, 201 1) (finding that “the government did not rob Plaintiff

 

of a meaningful opportunity to submit timely documentation in support of her lVledicare
claims”), QM, 487 F. App'x 52 (3rd Cir. 2012), cert denied, 568 U.S. 1132 (2013); Tucker
v. Sebe|ius, No. 07-2230, 2010 VVL 2761525, at *9 (D.N.J. July 10, 2010)1 ajf_’g_, 487 F.
App’x 52 (3rd Cir. 2012), Lrt denied, 568 U.S. 1132 (2013).

 

 

As described by the District Court for the District of New Jersey in Tucker v.
Sebelius, plaintiff was a podiatrist Who allegedly rendered lVledicare benefits from 1994
to 1998. See Tucker v, Sebelius, 2011 WL 3047651, at *1. ln 1996, plaintiff was
investigated for health care fraud by Blue Cross Blue Shield of Texas. § at *2. According
to the District Court for the District of New Jersey, plaintiff subsequently was indicted and
charged with multiple counts of health care fraud _i_2013 WL 6054552, at *7. Plaintiff appealed the District of New Jersey’s November 15,
2013 decision to the United States Court of Appeals for the Third Circuit Tucker v. Sec’y

 

Health & Human Servs., 588 F. App’x at 113.The Third Circuit affirmed the District Court’s
Order dismissing the complaint for lack of subject-matter jurisdiction, stating:

The issue of the District Court’s subject matter jurisdiction was actually
litigated in Dr. Tucker’s first cause of action. Dismissa| of the prior suit for
lack of subject matterjurisdiction thus barred relitigation of the jurisdictional

question . , . , l\lone of Dr. Tucker’s new theories of relief involving violations
of federal statutes or her constitutional rights correct the jurisdictional
problem.

_l_d_._ at 114.

Thereafter, plaintiff filed a third complaint with the District Court which was
dismissed, and which plaintiff appealed to the Third Circuit See Tucker v. Sec’v Health
& Human Servs., 645 F. App’x at 137. ln 2018, the Third Circuit again held that the
“District Court did not err in dismissing Tucker’s complaint As described below, she has
repeatedly litigated her request for the lVledicare payments, and we have already -
explained to her why her claims fail.” Tucker v. Sec’v Health & Human Servs., 734 F.
App’x at 89.

 

DlSCUSSiON

The court recognizes that plaintiff is proceeding M §_e. When determining whether
a complaint filed by a p[g_ se plaintiff is sufficient to invoke review by a court a rLC_) _s_e
plaintiff is entitled to a more liberal construction of the jB s_e_ plaintiffs pleadings §
Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations contained in a prg§g
complaint be held to “|ess stringent standards than formal pleadings drafted by lawyers”),
Mg denied, 405 U.S. 948 (1972); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007);
l-lughes v. Rowe, 449 U.S. 5, 9-10 (1980); Este||e v. Gamble, 429 U.S. 97, 106 (1976),
Lell’g denied, 429 U.S. 1066 (1977); lVlatthews v. United States, 750 F.3d 1320, 1322
(Fed. Cir. 2014); Diamond v. United States, 115 Fed. Cl. 516, 524 (2014), affd_, 603 F.
App’x 947 (Fed, Cir.), M denied, 135 S. Ct 1909 (2015). However, “there is no ‘duty
[on the part] of the trial court . . , to create a claim which [plaintiff] has not spelled out in
his [or her] pleading . . . .’” Lenqen v. United States, 100 Fed. Cl. 317, 328 (2011)
(aiterations in original) (quoting Scoqin v. United States, 33 Fed. Cl. 285, 293 (1995)
(quoting Clark v. Nat’l Travelers Life lns. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); see
also Bussie v_ United States, 96 Fed. Cl. 89, 94, affid_, 443 F. App’x 542 (Fed. Cir. 2011);
lVlinehan v. United States, 75 Fed. Cl. 249, 253 (2007). “VVhile a QQY plaintiff is held to
a less stringent standard than that of a plaintiff represented by an attorney, the pg §e_
plaintiff, neverthelessl bears the burden of establishing the Court’s jurisdiction by a
preponderance of the evidence.” Ri|es v. United States, 93 Fed. Cl. 163, 165 (2010) (citing
Hughes v. Rowe, 449 U.S. at 9; and Taylor v. United States, 303 F.3d 1357, 1359 (Fed.
Cir.), reh’q and reh’q _e_g banc denied (Fed. Cir. 2002)); see also Golden v. United States,
129 Fed. Cl. 630, 637 (2016); Shelkofskv v. United States, 119 Fed. Cl. 133, 139 (2014)
(“[W]hile the court may excuse ambiguities in a p[g s_e_ plaintiffs complaint the court ‘does
not excuse [a complaint’s] failures."’ (quoting Henke v. United States, 60 F.3d 795, 799

 

 

(Fed. Cir. 1995))); Harris v. United States, 113 Fed. Cl. 2901 292 (2013) (“Although
plaintiffs pleadings are held to a less stringent standard, such leniency ‘with respect to
mere formalities does not relieve the burden to meetjurisdictional requirements.”’ (quoting
l\/iinehan v. United States, 75 Fed. Cl. at 253)).

ln the above-captioned case, pig s_e plaintiff, Karen Tucker, also filed an
Application to Proceed l_p Forma Pauperis. ln order to provide access to this court for
those Who cannot pay the filing fees mandated by RCFC Rule 77.1(c) (2018)1 28 U.S.C.
§ 1915 (2018) permits a court to allow a plaintiff to file a complaint without payment of
fees or security, under specific circumstances Section 1915(a)(1) states that:

Subject to subsection (b)l any court of the United States may authorize the
commencement prosecution or defense of any suit action or proceedingl
civil or criminal, or appeal therein, without prepayment of fees or security
therefor, by a person who submits an affidavit that includes a statement of
all assets such prisoner[3j possesses [and] that the person is unable to pay
such fees or give security therefor. Such affidavit shall state the nature of
the action, defense or appeal and affiant’s belief that the person is entitled
to redress.

28 U.S.C. § 1915(a)(1). Therefore, the statute at 28 U.S.C. § 1915(a)(1) requires a person
to submit an affidavit with a statement of all the applicant’s assets, and that the affidavit

 

3 A number of courts have reviewed the Words of 28 U.S.C. § 1915(a)(1), regarding ip
forma pauperis applications by non-prisoner litigants in federal courts, and have
concluded that Congress did not intend for non-prisoners to be barred from being able to
proceed i_p forma pauperis in federal court See, e.q., Lister v. Dep’t of Treasurv, 408 F.3d
1309, 1312 (10th Cir. 2005) (“Section 1915(a) applies to all persons applying for [_i_nforma
pauperis] status, and notjust to prisoners.”); l-laynes v. Scott, 116 F.3d 137, 139 (5th Cir.
1997) (noting that “[t]here is no indication in the statute orthe legislative history of [§ 1915]
that Congress meant to curb [ip forma pauperis] suits by nonprisoners”); Floyd v. U.S.
Posta| Serv., 105 F.3d 274, 275-76 (6th Cir.)l gregg denied (6th Cir. 1997); ppgqu
Prison l_itiqation Reforrn Act 105 F.3d 1131, 1134 (6th Cir. 1997) (discussing how to
administer i_n_ forma pauperis rights to a non-prisoner, thereby acknowledging the rights
of non-prisoners to apply fori_n forma pauperis status); Leonard v. Lacy, 88 F.3d 181, 183
(2d Cir. 1996) (using “sic” following the word “prisoner” in 28 U.S.C. § 1915(a)(1)
seemingly to indicate that the use of that word was too narrow); Smith v. United States,
113 Fed. Cl. 241, 243 (2013); Powell v. l-loover, 956 F. Supp. 564, 566 (iVl.D. Pa. 1997)
(stating that a “fair reading of the entire section [28 U.S.C. § 1915(a)(1)] is that it is not
limited to prisoner suits”). lVloreover, 28 U.S.C. § 1915(a)(1) refers to both “person" and
“prisoner." The word “person" is used three times in the subsection, while the word
“prisoner” is used only once. This court therefore, finds that the single use of the word
“prisoner" in the language of 28 U.S.C. § 1915(a)(1) was not intended to eliminate a non-
prisoner from proceeding in federal courtjpforma pauperis, provided that the civil litigant
can demonstrate appropriate need. Any other interpretation is inconsistent with the
statutory scheme of 28 U.S.C. § 1915.

 

state the nature of the action, defense, or appeal and affiant’s belief that the person is
entitled to redress. _Se_e ld_.

When enacting the i_r] forma pauperis statute, 28 U.S.C. § 1915, Congress
recognized that “‘a litigant whose filing fees and court costs are assumed by the public,
unlike a paying litigant lacks an economic incentive to refrain from filing frivolous
malicious or repetitive lawsuits.”’ Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting
Neitzke v. VVilliams, 490 U.S. 319, 324 (1989)); See also lVlcCullouqh v. United States, 76
Fed. Cl. 1, 3 (2006)l appeal dismissed, 236 F. App’x 615 (Fed. Cir.), @h’g denied (Fed.
Cir.), mcme denied, 552 U.S. 1050 (2007). Accordingly, Congress included subsection (e)
in the _ip forma pauperis statute, Which allows courts to dismiss lawsuits determined to be
“frivolous or malicious.” 28 U.S.C. § 1915(e). The United States Supreme Court has found
that “a court may dismiss a claim as factually frivolous only if the facts alleged are ‘clearly
baseless’ . . . a category encompassing allegations that are ‘fanoiful’ . . . ‘fantastic' . . .
and ‘delusional . . . Denton v. l-iernandez, 504 U.S. at 32-33 (internal citations omitted);
see also Flovd v. United States, 125 Fed. Cl. 183, 191 (2016); Jones v_ United States,
122 Fed. Cl. 543, 545 (2015)l appeal dismissed (Fed. Cir. 2016); l\/lcCu||ough v. United
States, 76 Fed. Cl. at 3; Schaqene v. United States. 37 Fed. Cl. 661l 663 (1997). Courts,
however, should exercise caution in dismissing a case under section 1915(e) because a
claim that the court perceives as unlikely to be successful is not necessarily frivolous. w
Denton v. Herrrandez, 504 U.S. at 33. As stated by the United States Supreme Court “a
finding of factual frivolousness is appropriate when the facts alleged rise to the level of
the irrational or the Wholly incredible, whether or not there are judicially noticeable facts
available to contradict them.” l_d_.

 

 

The standard in 28 U.S.C. § 1915(a)(1) for in forma pauperis eligibility is "unable
to pay such fees or give security therefor.” Determination of what constitutes “unable to
pay" or unable to “give security therefor,” and, therefore, Whether to allow a plaintiff to
proceed i_n forma pauperis is left to the discretion of the presiding judge, based on the
information submitted by the plaintiff or plaintiffs See, e.q_, Rowland v. Cal. lVlen’s Colony1
Unit ll lVlen’s Advisorv Council, 506 U.S. 194, 217-18 (1993); Roberson v. United States,
115 Fed. Cl. 234, 239, appeal dismissed, 556 F. App’x 966 (Fed. Cir. 2014); Fuentes v.
United States, 100 Fed. Cl. 85l 92 (2011). This court and its predecessors Were
established to make available a user friendly forum in which plaintiffs can submit their
legitimate claims against the sovereign, limited only by the legislative decision to waive
sovereign immunity as to the types of claims allowed ln fact prominently posted at the
entrance to this courthouse are the words of Abraham Lincoln: “lt is as much the duty of
government to render promptjustice against itself, in favor of citizens as it is to administer
the same, between private individuals."

 

 

lnterpreting an earlier version of the i_n forma pauperis statute, the United States
Supreme Court offered the following guidance:

We cannot agree with the court below that one must be absolutely destitute

to enjoy the benefit of the statute. We think an affidavit is sufficient which
states that one cannot because of his poverty “pay or give security for the

10

 

costs . . . and still be able to provide” himself and dependents “with the
necessities of life.” To say that no persons are entitled to the statute’s
benefits until they have sworn to contribute to payment of costs the last
dollar they have or can get and thus make themselves and their
dependents wholly destitute, would be to construe the statute in a way that
would throw its beneficiaries into the category of public charges The public
would not be profited if relieved of paying costs of a particular litigation only
to have imposed on it the expense of supporting the person thereby made
an object of public support Nor does the result seem more desirable if the
effect of this statutory interpretation is to force a litigant to abandon what
may be a meritorious claim in order to spare himself complete destitution.
We think a construction of the statute achieving such consequences is an
inadmissible one.

Adkins v. E.l. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948) (omissions in
original). ln Fiebelkorn v. United States for example, a Judge of the United States Court
of Federal Claims indicated that:

[T]he threshold for a motion to proceed j_r_r_ forma pauperis is not high: The
statute requires that the applicant be ‘unabie to pay such fees.’ 28 U.S.C.
§ 1915(a)(1). To be 'unable to pay such fees’ means that paying such fees
Would constitute a serious hardship on the piaintiff, not that such payment
would render plaintiff destitute.

Fiebelkorn v. United States 77 Fed. Cl. 59, 62 (2007); see also Nchermott v. United
States 130 Fed. Cl. 412, 414 (quoting Fiebelkorn v. United States, 77 Fed. Cl. at 62),
Ld_, No. 2017-1790, 2017 Wl_ 4082033 (Fed. Cir. June 13, 2017); Conerly v. United
States 137 Fed. Cl. 140, 142 (2018); Fuentes v. United States 100 Fed. Cl. at 92; Brown
v. United States 76 Fed. Cl. 762, 763 (2007); Haves v. United States 71 Fed. Cl. 366,
369 (2006).

in her Application to Proceed j_p Forma Pauperis in this court plaintiff indicates that
she is currently unemployed. Plaintiff checked the “l\lo" column in her application
indicating that she has not received any money within the past twelve months in the form
of “[r]ent payments interest or dividends,” “[p]ensions, annuities or life insurance
payments,” and “[g]ifts or inheritances.” ln response to the question, “[h]ow are you paying
for your expenses," plaintiff replied that she “is homeless and indigent relying on the
kindness of family and friends for food and shelter,” ln response to the question, “[h]ow
much money do you have in cash or in a checking, savings or inmate account” plaintiff
replied “0.” Plaintiff stated that she has debts of “600,000 student loans Nelnet and Sallie
|\/lae.” Based on the plaintiffs representations in her Application to Proceed l_p Forma
Pauperis, plaintiff appears to be unable to pay the court’s filing fee. As discussed in detail
below, however, plaintiffs Application to Proceed ip Forma Pauperis is moot because her
complaint is being dismissed for failure to state a claim and lack of subject-matter
jurisdiction,

11

 

ln examining what must be pled in order to state a claim, a plaintiff need only state
in the complaint “a short and plain statement of the claim showing that the pleader is
entitled to relief.” RCFC 8(a)(2) (2018); see also Bell Atl. Corp. v. Twomblv, 550 U.S. at
555. `i'he United States Supreme Court has stated:

While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
need detailed factual allegations |Conley v. Gibson, 355 U.S. 41, 47
(1957)]; Saniuan v. American Bd of Psvchiatrv and l\leuroloqv, lnc., 40 F.3d
247, 251 (7th Cir. 1994), a plaintiffs obligation to provide the “grounds” of
his “entitle[ment] to relief” requires more than labels and conclusions and a
formulaic recitation of the elements of a cause of action will not do, W
Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a motion to dismiss courts
“are not bound to accept as true a legal conclusion couched as a factual
allegation”). Factual allegations must be enough to raise a right to relief
above the speculative level, ppg 5 C. Wright & A. l\/liller, Federal Practice
and Procedure § 1216, pp. 235-36 (3d ed.. 2004) (hereinafter Wright &
Nliller) (“[T]he pleading must contain something more . , . than . . . a
statement of facts that merely creates a suspicion [ol] a legally cognizable
right of action"), on the assumption that all the allegations in the complaint
are true (even if doubtful in fact), see, e_q., Swierkiewlcz v. Sorema N.A.,
534 U.S. 506, 508, n.1 (2002); Neitzke v. Williams, 490 U.S. 319, 327
(1989) (“Rule 12(b)(6) does not countenance . . . dismissals based on a
judge’s disbelief of a complaint’s factual allegations”); Scheuer v. Rhodes,
416 U.S. 232, 236 (1974) (a Wel|-pleaded complaint may proceed even if it
appears "that a recovery is very remote and unlikely”) . . . . [VV]e do not
require heightened fact pleading of specifics but only enough facts to state
a claim to reliefthat is plausible on its face.

Bell Atl. Corp. v. Twomblv, 550 U.S. at 555-56, 570 (footnote and other citations omitted;
omissions in original); see also Ashcroft v. lqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.
Corp. v. Twombly, 550 U.S. at 555-57, 570); Frankel v. United States, 842 F.3d 1246,
1249 (Fed. Cir. 2016); A&D Auto Sales, lnc. v. United States, 748 F.3d 1142, 1157 (Fed.
Cir. 2014); Bell/Heerv v. United States 739 F.3d 1324, 1330 (Fed. Cir.), r_ng.a_nd @_’g
YpB denied (Fed. Cir. 2014); Kam-Almaz v. United States 682 F.3d 1364, 1367 (Fed.
Cir. 2012) (“The facts as alleged ‘must be enough to raise a right to relief above the
speculative level, on the assumption that all the allegations in the complaint are true (even
if doubtful in fact).”’ (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. at 557)); Totes~lsotoner
Corp. v. United States 594 F.3d 1346, 1354-55 (Fed. Cir.), _Q_ewrjt_. denied, 562 U.S. 830
(2010); Bank of Guam v. United States, 578 F.3d 1318, 1326 (Fed. Cir.) (“ln order to avoid
dismissal for failure to state a claim, the complaint must allege facts ‘plausibly suggesting
(not merely consistent with)’ a showing of entitlement to relief." (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. at 557)), reh’q and reh’q pp banc denied (Fed. Cir. 2009), Lrt denied
561 U.S. 1006 (2010); Cambridqe v. United States 558 F.3d 1331, 1335 (Fed. Cir. 2009)
(“[A] plaintiff must plead factual allegations that support a facially ‘plausible' claim to relief
in order to avoid dismissal for failure to state a claim.” (quoting Bell Atl. Corp. v. Twomb|v,
550 U.S. at 570)); Ca[y v. United States, 552 F.3d 1373, 1376 (Fed. Cir.) (“The factual

12

 

allegations must be enough to raise a right to relief above the speculative level. This does
not require the plaintiff to set out in detail the facts upon which the claim is based, but
enough facts to state a claim to relief that is plausible on its face." (citing Bell Atl. Corp. v.
Twomblyl 550 U.S. at 555, 570)), g_e_h_’g denied (Fed. Cir.), Lrt denied, 557 U.S. 937
(2009); Christen v. United States 133 Fed. Cl. 226, 229 (2017); Christian v, United States
131 Fed. Cl. 134, 144 (2017); Vargas v. United States 114 Fed. Cl. 226, 232 (2014);
Fredericksburg Non-Profit Housinq Corp. v. United States 113 Fed. Cl. 244, 253 (2013),
gf_f;d_, 579 F. App’x 1004 (Fed. Cir. 2014); Peninsula Grp. Capital Corp. v. United States
93 Fed Cl. 720, 726-27 (2010), appeal dismissed 454 F. App’x 900 (Fed. Cir. 2011);
l,egal Aid Sec’v of N.Y. v. United States 92 Fed. Cl. 285, 292, 298 n.14 (2010).

 

 

When deciding a case based on a failure to state a claim, the court “must accept
as true the factual allegations in the complaint” Engage Learning, lnc. v. Salazar, 660
F.3d 1346, 1355 (Fed. Cir. 2011); see also Erickson v. Pardus 551 U.S. at 94 (“ln
addition, when ruling on a defendant’s motion to dismiss a judge must accept as true all
of the factual allegations contained in the complaint" (citing Bell Atl. Corp. v. ,Twomblv,
550 U.S. at 555-56 (citing Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 n.1 (2002))));
Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“lVioreover, it is well established that in
passing on a motion to dismiss Whether on the ground of lack of jurisdiction over the
subject matter or for failure to state a cause of actionl the allegations of the complaint
should be construed favorably to the pleader.”), abrogated g_p other grounds py l-larlow v.
Fitzgerald, 457 U.S. 800 (1982), recognized py Davis v. Scherer, 468 U.S. 183l 190
(1984); Harris v. United States 868 F.3d 1376, 1379 (Fed. Cir. 2017) (citing Call Henpy,
lnc. v. United States 855 F.3d1348, 1354 (Fed. Cir. 2017)); United Pac. lns. Co. v. United
States 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); Samish indian Nation v. United States
419 F.3d 1355, 1364 (Fed. Cir. 2005); Boise Cascade Corp. v. United States 296 F.3d
1339, 1343 (Fed. Cir.), reh’g and reh’g _ep banc denied (Fed. Cir. 2002), ppg denied 538
U.S. 906 (2003).

 

 

 

 

 

ln the above-captioned case, plaintiffs November 21, 2018 complaint contains
fifty-one single-spaced pages of incoherent rambling. lVlany of plaintiffs allegations
randomly appear in plaintiffs complaint without context as to the relevance or significance
of the allegation For example, plaintiffs complaint often inserts quotations from an
unidentified transcript without indicating who the speakers in the transcript are or how the
quoted material supports or relates to plaintiffs allegations `l'he court has repeatedly,
attempted to construe plaintiffs complaint in a manner that would harmonize plaintiffs
allegations in a sami-logical way, but plaintiffs complaint is so bizarrely written that it
cannot possibly state a claim upon which relief may be granted l\/loreover, plaintiffs
complaint also loosely1 and incorrectly, uses legal terms without explaining why plaintiff
believes the legal term to be relevant to her claims or What plaintiff believes the legal term
to mean Although, as discussed below, the court is dismissing plaintiffs complaint for
lack of jurisdiction, the court notes that plaintiffs convoluted complaint also fails to state
claim.

As indicated above, defendant has moved to dismiss the plaintiffs complaint for
lack of subject-matter jurisdiction. “Subject-matter jurisdiction may be challenged at any

13

 

time by the parties or by the court sua sponte,” Folden v. United States 379 F.3d 1344,
1354 (Fed. Cir. 2004) (citing Fanning. Phillips & l\/lolnar v. VVest, 160 F.3d 717, 720 (Fed.
Cir. 1998)); see also lnt’l Elec. `l'ech. Corp. v. Hughes Aircraft Co., 476 F.3d 1329, 1330
(Fed. Cir. 2007). The TuckerAct, 28 U.S.C. § 1491 (2018), grantsjurisdiction to this court
as follows:

The United States Court of Federal Claims shall have jurisdiction to render
judgment upon any claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of an executive
department or upon any express or implied contract with the United States
or for liquidated or unliquidated damages in cases not sounding in tort.

23 u.s.c_§1491(a)(1).

As interpreted by the United States Supreme Court the Tucker Act waives
sovereign immunity to allow jurisdiction over claims against the United States (1) founded
on an express or implied contract With the United States (2) seeking a refund from a prior
payment made to the government or (3) based on federal constitutionall statutory, or
regulatory law mandating compensation by the federal government for damages
sustained See United States v. Navajo Nation, 556 U.S. 287, 289-90 (2009); W gls_o
United States v. l\/litchell, 463 U.S. 206, 216 (1983); Alvarado l~losp.l LLC v. Price, 868
F.3d 983, 991 (Fed. Cir. 2017); Greenlee Cnty., Ariz. v. United States 487 F.3d 871, 875
(Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2007). Lrt denied 552 U.S. 1142
(2008); Palmerv. United States 168 F.3d 1310, 1314 (Fed. Cir. 1999). “Not every claim
invoking the Constitution, a federal statute, ora regulation is cognizable under the Tucker
Act. The claim must be one for money damages against the United States . . . United
States v. l\flitchell, 463 U.S. at 216; see also United States v. White lVlountain Apache
Tribe, 537 U.S. 465, 472 (2003); N.Y. & Presbvterian l-losp. v. United States 881 F.3d
877, 881 (Fed. Cir. 2018); Smith v. United States 709 F.3d 1114, 1116 (Fed. Cir.), M
denied 571 U.S. 945 (2013); RadioShack Corp. v. United States 566 F.3d 1358, 1360
(Fed. Cir. 2009); Rick’s lVlushroom Serv., lnc. v. United States 521 F.3d 1338, 1343 (Fed.
Cir. 2008) (“{P]laintiff must . . . identify a substantive source of law that creates the right
to recovery of money damages against the United States.”); Golden v. United States 118
Fed. Cl. 764, 768 (2014). in Ontario Power Generation. lnc. v. United States the United
States Court of Appeals for the Federal Circuit identified three types of monetary claims
for which jurisdiction is lodged in the United States Court of Federal Claims The Ontario
Power Generation, lnc. court Wrote:

 

 

The underlying monetary claims are of three types . . . First claims alleging
the existence of a contract between the plaintiff and the government fall
within the Tucker Act’s waiver. . . . Second the Tucker Act’s waiver
encompasses claims where “the plaintiff has paid money over to the
Government, directly or in effect and seeks return of all or part of that sum."
Eastport S.S. lCorp. v. United States 178 Ct. Cl. 599, 605-06,] 372 F.2d
[1002,] 1007-08 [(1967)] (describing illegal exaction claims as claims “in
which ‘the Government has the citizen’s money in its pocket’" (quoting

14

 

Ciapg v. United States, 127 Ct. Ci. 505, 117 F. Supp. 576, 580 (1954)) . . . .
Third, the Court of Federal Ciaims has jurisdiction over those claims where
“money has not been paid but the plaintiff asserts that he is nevertheless
entitled to a payment from the treasury.” Eastport S.S., 372 F.2d at 1007.
Claims in this third category, where no payment has been made to the
government, either directly or in effect, require that the “particu|ar provision
of law relied upon grants the ciairnant, expressly or by implication, a right to
be paid a certain sum." |d_.; see also iUnited States v. lTestan, 424 U.S.
[392,] 401-02 [1976] (“Where the United States is the defendant and the
plaintiff is not suing for money improperly exacted or retained, the basis of
the federal claim-whether it be the Constitution, a statute, or a regulation-
does not create a cause of action for money damages uniess, as the Court
of Claims has stated, that basis ‘in itself . . . can fairly be interpreted as
mandating compensation by the Federal Government for the damage
sustained.”' (quoting Eastport S.S., 372 F.2d at 1009)). This category is

- commoniy referred to as claims brought under a “money-mandating”
statute

Ont. Power Generation, inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); _s_e_e
aiso Samish indian Nation v. United States, 419 F.3d at 1364; Twp. of Saddle Brook v.
United States, 104 Fed. Cl. 101, 106 (2012).

To prove that a statute or regulation is money-mandating, a plaintiff must
demonstrate that an independent source of substantive taw reiied upon ‘“can fairly be
interpreted as mandating compensation by the Federai Government.’" United States v.
Navajo Nation, 556 U.S. at 290 (quoting United States v. Testan, 424 U.S. at 400); see
aiso United States v. VVhite l\/iountain Apache Tribe, 537 U.S. at 472; United States v.
lVlitche|l, 463 U.S. at 217; Biueport Co., LLC v. United States, 533 F.3d 1374, 1383 (Fed.
Cir. 2008), M._ denied, 555 U.S. 1153 (2009). The source of law granting monetary relief
must be distinct from the TuckerAct itse|f. See United States v. Navaio Nation, 556 U.S.
at 290 (The Tucker Act does not create “substantive rights; jit is simply a] jurisdictional
provision[] that operate[s] to waive sovereign immunity for claims premised on other
sources of law (e.g., statutes or contracts)."). “‘if the statute is not money-mandating, the
Court of Federal Claims lacks jurisdiction, and the dismissal should be for lack of subject
matterjurisdiction.”' Jan's Heiicopter Serv., lnc. v. Fed. Aviation Admin., 525 F.3d 1299,
1308 (Fed. Cir. 2008) (quoting Greenlee Cnty., Ariz. v. United States, 487 F.3d at 876);
see also N.Y. & Presbvterian Hosp., 881 F.3d at 881; Fisher v. United States, 402 F.3d
1167, 1173 (Fed. Cir. 2005) (noting that the absence of a money-mandating source is
“fatal to the courts jurisdiction under the Tucker Act”); Price v. United States, 133 Fed.
Cl. 128, 130 (2017); Peopies v. United States, 87 Fed. Ci_ 553, 565~66 (2009).

When deciding a case based on a iack of subject~matterjurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alteged in the complaint
are true and must draw ali reasonable inferences in the non-movant’s favor. §_e_e Erickson
v. Pardus, 551 U.S. at 94 (“{VV]hen ruling on a defendants motion to dismiss, a judge
must accept as true all of the factual allegations contained in the compiaint.” (citing §§H

15

 

 

Atl. Corp. v. Twombiy, 550 U.S. at 555-56 (citing Swierkiewicz v. Sorema N. A., 534 U.S.
at 508 n.1))); see also Frankel v. United States, 842 F.3d at 1249 (“in deciding a motion
to dismiss, a court is required to accept as true all factual allegations pleaded." (citing
Ashcroft v. lgba|, 556 U.S. at 678)); Fid. & Guar. ins. Undenrvriters, inc. v. United States,
805 F.3d 1082, 1084 (Fed. Cir. 2015); Trusted integration, inc. v. United States, 659 F.3d
1159, 1163 (Fed. Cir. 2011).

“Determination of jurisdiction starts with the complaint, which must be well~pleaded
in that it must state the necessary elements of the piaintiff’s claim, independent of any
defense that may be interposed." Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir.)
(citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1 (1983)), Qll’_g
denied (Fed. Cir. 1997); see aiso Klamath Tribe Claims Cornm. v. United States, 97 Fed.
Cl. 203, 208 (2011); Gonzalez-lV|cCaulley inv. Grp., lnc. v. United States, 93 Fed. Cl. 710,
713 (2010). A plaintiff need only state in the complaint “a short and plain statement of the
grounds for the court’sjurisdiction,” and “a short and plain statement of the claim showing
- that the pleader is entitled to relief." RCFC 8(a)(1), (2) (2018); Fed. R. Civ. P. 8(a)(1), (2)
(2019); see also Ashcroft v. iqbal, 556 U.S. at 677-78 (citing Bell Atl. Corp. v. Twombiv,
550 U,S. at 555-57, 570). To properly state a claim for reiief, “[c]onclusory allegations of
law and unwarranted inferences of fact do not suffice to support a claim." Bradley v.
Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998); see also i\/cheal v. Sprint Nextel
Corp., 501 F.3d 1354, 1363 n.9 (Fed. Cir. 2007) (Dyk, .i., concurring in part, dissenting in
part) (quoting C. Waleur AND A. l\/liLLER, FEDERAL PRAcTicE AND PRocEDuaE § 1286 (3d
ed. 2004)); Briscoe v. Lai-lue, 663 F.2d 713, 723 (7th Cir. 1981) (“[C]onclusory allegations
unsupported by any factuai assertions wiil not withstand a motion to dismiss.”), gj;g, 460
U.S. 325 (1983). “A plaintiff’s factual allegations must ‘raise a right to relief above the
speculative level’ and cross lthe line from conceivabie to plausib|e.”’ Three S Consu|ting
v. United Statesl 104 Fed. Cl. 510, 523 (2012) (quoting Bell At|. Corp. v. Twombiv, 550
U.S. at 555), aff_d, 562 F. App’x 964 (Fed. Cir.), greig denied (Fed. Cir, 2014). As stated
in Ashcroft v. lgbai, “[a] pleading that offers ‘labels and conclusions' or ‘a formulaic
recitation of the elements of a cause of action Wili not do.’ 550 U.S. at 555. Ncr does a
complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”
Ashcroft v. igbai, 556 U.S. at 678 (quoting Bell At|. Corp. v. Twombiv, 550 U.S. at 555),

 

 

ln plaintiff’s complaint in this court, plaintiff has asserted numerous allegations for
which she seeks reiief, including: a general violation of “Ccnstitution due prccess," stating
that there has been “manifest injustice prejudice injustice and miscarriage of justice” and
that she has “sutfered deprivation of life, liberty and property interest in violation of Due
Process 42 U.S. Code § 1983." in piaintiff’s complaint, plaintiff cites to “42 U.S.C. § 1983”
as a basis forjurisdiction in this court in its motion to dismissl defendant argues that this
court does not have jurisdiction to review claims pursuant to 42 U.S.C. § 1983 (2018).
(citing Doe v, United States, 74 Fed. Cl. 794, 798 (2006)). Defendant contends:

Section 1983 permits “any citizen of the United States or other person Within

the jurisdiction thereof” to seek redress at either law or equity for
“deprivation of any rights, privileges, or immunities secured by the

16

 

Constitution and laws . . . ." 42 U.S.C. § 1983. Jurisdiction to entertain such
ciaims is conferred exclusively upon district courts. 28 U.S.C. § 1343(a)(4).

(omission in original).
The statute at 42 U.S.C. § 1983 provides:

Every person who, under color of any statute, ordinance1 regulation,
custom, or usage, of any State or Territory cr the District of Columbia,
subjects, cr causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights,
priviieges, or immunities secured by the Constitution and laws, shall be
iiable to the party injured in an action at iaw, suit in equity, or other proper
proceeding for redress . . . .

§ The statute at 28-U.S.C. § 1343(a)(4) (2018) states: “'i'he district courts shail have
originai jurisdiction of any civil action authorized by law to be commenced by any
person . . . [t]o recover damages or to secure equitable or other relief under any Act of
Congress providing for the protection of civil rights, including the right to vote.’l M_. To the
extent plaintiff is trying to allege a general violation of her civil rights under 42 U.S.C,
§ 1983, the United States Court of Federal Claims lacks jurisdiction to hear claims alleging
a deprivation of civil rights under color of laW. See E|i229 Ct. Cl.
607, 608 (1981) (“[VV]e do not have jurisdiction over claims based upon alleged violations
of the civil rights laws.” (citation omitted)); see also Weir v. United States, 141 Fed. Ci.
169, 177~78 (2018); Johnson v. United States, 135 Fed. Cl. 565, 575 (2017) (“Section
1343 of Title 28 provides the federal District Courts original jurisdiction over any relief
requested under an ‘Act of Congress providing for the protection of civil rights.”’ (citations
omitted)); Vincent v. United States, 135 Fed. Cl. 5611 563 (2017) ("[A]ctions for civil rights
vioiations brought under 42 U.S.C. § 1983 (2012) cannot be heard by this court.” (citing
l\/larlin v. United States, 63 Fed. Cl. 475, 476 (2005), appeal dismissed, 146 F. App’x 491
(Fed. Cir. 2005))), M, 733 F. App’x 529 (Fed. Cir. 2018); Waqstaff v. United States, 105
Fed. Cl. 99, 109 (2012); l\/lay v. United States, 104 Fed. Cl. 278, 284 (2012), _afE, 534 F.
App’x 930 (Fed. Cir. 2013). Furthermore, in Blassinqame v. United States, a judge of this
court determined that jurisdiction is tacking over claims brought pursuant to civil rights
laws, including 42 U.S.C. § 1983, as jurisdiction for such ciaims remains exclusively with
the United States District Courts. The Blassingame court stated:

 

Section 1983 is not a jurisdiction~granting statute District courts are given
jurisdiction to hear claims for damages for violation of that provision by
virtue of 28 U.S.C. § 1343(a)(4) (1988). Such an action cannot be sustained
here, however, because this court has not been given an equivalent
jurisdictionx See Sanders v, United States, 32 Fed. Cl. 573, 576 (1995);
Anderson v. United States, 22 Cl. Ct.178, 179 n. 2 (1990)l grifng 937 F.2d
623 (Fed. Cir. 1991).

 

17

 

Biassinqame v. United States, 33 Fed. Cl. 504, 505, a@, 73 F.3d 379 (Fed. Cir. 1995),
@_’_g denied (Fed. Cir.), gewrpt; denied, 517 U.S. 1237 (1996). Accordingiy, this court
dismisses any of plaintiff’s claims which may aliege vioiations under 42 U.S.C. § 1983 for
lack of jurisdiction,

Plaintiff aiso tries to allege a violation of the “protections guaranteed by the due
process clause of the Fourteenth Amendment in violation of the Constitution” and the
“colorable due process clause of 14th Amendrnent.” Defendant does not specifically
address plaintiffs claim alleging a violation of the Fourteenth Amendment although the
defendant in the motion to dismiss, asserts that “this Court cannot exercise jurisdiction
over any of i\/ls. Tucker’s ciaims.” The United States Court of Appeals for the Federal
Circuit has heid that this court does not possess jurisdiction to consider claims arising
under the Due Process Clause ot the Fourteenth Amendment to the United States
Constitution. See Crocker v. United States, 125 F.3d 1475, 1476 (Fed. Cir. 1997)
(concluding that the United States Court of Federal Claims has no jurisdiction over a due
process violation under the Fifth and Fourteenth Amendments (citing LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995))); see also Smith v. United States, 709 F.3d
at 1116 (“The law is well settled that the Due Process clauses of both the Fifth and
Fourteenth Amendments do not mandate the payment of money and thus do not provide
a cause of action under the Tucker Act." (citing LeBlanc v. United States, 50 F.3d at
1028)); in re United States, 463 F.3d 1328, 1335 n.5 (Fed. Cir.) (“[B]ecause the Due
Process Clause is not money-mandating it may not provide the basis for jurisdiction
under the Tucker Act."), reh’q and reh’g § banc denied (Fed. Cir. 2006), gregg denied w
nom. Schoil v. United States, 552 U.S. 940 (2007); Acadia Tech., lnc. & Global Win Tech.,
Ltd. v. United States, 458 F.3d 1327, 1334 (Fed. Cir. 2006); Collins v. United States, 67
F.3d 284, 288 (Fed. Cir.) (“{T]he due process clause does not obligate the government to
pay money damages."), rem denied (Fed. Cir. 1995); l\/iullenberq v. United States, 857
F.2d 770, 773 (Fed. Cir. 1988) (finding that the Due Process clauses “do not trigger
TuckerAct jurisdiction in the courts"); Nlurrav v. United States, 817 F.2d 1580, 1583 (Fed.
Cir, 1987) (noting that the Fifth Amendment Due Process clause does not include
ianguage mandating the payment of money damages); Vondrake v. United States, 141
Fed. Cl. 5991 602 (2019) (citing Smith v. United States, 709 F.3d at 1116); Weir v. United
States, 141 Fed. Cl. 169, 177 (2018); lVlaehrv, United States, 139 Fed. Cl. 1, 3-4 (2018)
(stating that Smith v. United States, 709 F.3d at 1114, “remains controiling law today”);
Zainulabeddin v. United States, 138 Fed. Cl. 492l 505 (2018) (citing LeBlanc v. United
States, 50 F.3d at 1028); Harper v. United States, 104 Fed. Cl. 287, 291 n.5 (2012);
Hampel v. United States, 97 Fed. Ct. 235, 238, _a_@, 429 F. App’x 995 (Fed. Cir. 201 i),
g_e_rt_._ denied, 565 U.S. 1153 (2012). Due process claims “must be heard in District Court."
Kam-A|maz v. United States, 96 Fed. Cl. 84, 89 (2011) (citing Acadia Tech., lnc. & G|obal
Win Tech., i_td. v. United States, 458 F.3d at 1334), affd, 682 F.3d 1364 (Fed. Cir. 2012).
Accordingly, this court does not have jurisdiction over any of plaintiffs Fourteenth
Amendment due process claimsl and those claims by plaintiff are dismissed

 

 

 

in plaintiff’s complaint further allegations include that plaintiff “has suffered
deprivation of affective assistance of counsel in violation of Sixth Amendment” in one of
the cases plaintiff litigated prior to filing the above-captioned case Defendant in its

18

 

motion to dismiss, argues that the court does not possess jurisdiction to hear claims
based on the Sixth Amendment to the Constitution (citing quen v. United States, 61
Fed. Cl. 44, 47 (2004)). insofar as plaintiffs claims allege a violation other rights under
the Sixth Amendment to the United States Constitution, the Sixth Amendrnent is not
money-mandating and, therefore jurisdiction to review these claims does not lie in this
court. See Dupre v. United States, 229 Ct. Cl. 706, 706 (1981) (“[Tjhe fourth and sixth
amendments do not in themselves obligate the United States to pay money damages;
and, therefore we have no jurisdiction over such claims.”); see also `i`avlor v. United
States, 139 Fed. Cl. 4, 8 (2018) (stating that “the court has determined that it does not
have jurisdiction to adjudicate the Sixth Amendment claims”), Lfg, 747 F. App’x 863
(Fed. Cir. 2019); Turpin v. United States, 119 Fed. Cl. 704l 707 (2015) (“To the extent
that iVls. Turpin’s complaint brings constitutionai challenges under the Due Process
Clause and the Sixth Amendment, the Court cannot hear such claims because neither of
these constitutional provisions is a money-mandating source."); Gable v. United States,
106 Fed. Cl. 294, 298 (2012) ("[T]he United States Court of Federai Claims does not have
jurisdiction to adjudicate the alleged violations of Piaintiff’s Sixth Amendment rights,
because that constitutionai provision is not money-mandating.”); Treece v. United States1
96 Fed. Cl. 226, 231 (2010) (citing iVlilas v. United States, 42 Fed. Cl. 704, 710, a_ff_’__d, 217
F.3d 854 (Fed. Cir. 1999)); Smith v. United States, 51 Fed. Cl. 36, 38 (2001) (tinding that
the Court of Federal Claims lacks jurisdiction over Sixth Amendment ineffective
assistance of counsel claims)l M, 36 F. App’x 444 (Fed. Cir.), rLilg denied, 42 F. App’x
469 (Fed. Cir.), g§_r;t_._ denied1 537 U.S. 1010 (2002). Therefore, this court lacks jurisdiction
over piaintiff’s sixth amendment claim and that claim is dismissed

Plaintiff continues by alleging that “Defendant(s) that include US Prosecutor
Leonard Senerote and Peter Winn misconduct caused Plaintiff false arrest false
imprisonment based on false statements and fraudulent misrepresentations." These
allegationsl however, sound in tort, over which this court also does not have jurisdiction.
See Leitner v. United States1 92 Fed. Cl. 2201 224 (2010) (“False imprisonment is a tortl
and the Tucker Act bars claims sounding in tort from the jurisdiction of this Court.” (citation
omitted)); Zhao v. United States, 91 Fed. Ci. 95, 100 (2010) (noting that a claim of false
imprisonment is a tort claim and that the United States Court of Federal Claims lacks
jurisdiction overtort ciaims); §_e§_ajs_o 28 U.S.C. § 1491(a); Keene Corp. v. United States,
508 U.S. 200, 214 (1993) (stating that “tort cases are outside the jurisdiction of the Court
of Federal Claims”); Rick’s l\/lushroom Serv., inc., 521 F.3d at 1343 (stating that “[t]he
piain language of the Tucker Act excludes from the Court of Federal Claims jurisdiction
claims sounding in tort”); Alves v. United States, 133 F.3d 1454, 1459 (Fed. Cir. 1998);
Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.), Lh'g denied (Fed. Cir. 1997);
Goiden Pac. Bancorp v. United States, 15 F.3d 1066, 1070 n.8 (Fed. Cir.), _re_h:g denied,
en banc suggestion declined (Fed. Cir.), Lt_. denied, 513 U.S. 961 (1994); Rohiand v.
United States, 136 Fed. Cl. 55, 65 (2018) (citing 28 U,S.C. § 1491(a); and Rick’s
i\/lushroom Serv.l inc., 521 F.3d at 1343); Golden v. United States, 118 Fed. Cl. at 770;
Hampe| v. United States, 97 Fed. Cl. at 238; Woodson v. United States, 89 Fed. Cl, 640,
650 (2009). Therefore, this court does not have jurisdiction over piaintiff’s tort claims and
those claims are dismissed

19

 

in addition to plaintiff’s other claims, plaintiffs complaint repeatedly uses the
phrase “breach of contract.” in a section of plaintiff’s complaint titled “Contract Disputes
Act, 41 U.S.C. § 701,” for example i\/ls. Tucker states:

Plaintiff argues states a claim for equitable tolling 4(a)(4)(vi) breach of
lVledicare Part B Provider contract in the sum certain claim amount of
$1,652,000 dollars; breach of lVledicare Part B Provider count 16 Zaia
Farley October 21, 1996 claim of $75 dollars plea and factual resume
contract and breach of Titie 18 U.S.C. § 1347 i\/iarch 5-10, 1999 judgment
contract cause of action under the Contract Disputes Act (CDA)
constitutes such a waiver.

in addition, iVls. Tucker contends that the court “may find that the parties' relationship is
sufficiently fike a contract for the law to assume that there Was an implied agreement
which is enforceable under New .iersey contract law.”

in the motion to dismiss, defendant argues that plaintiff “ciaims that she ‘has
identified an independent Medicare Part B Provider contractual relationship agreed with
Defendant(s) (exhibit 60),’" but that “iVls. Tucker does not however, provide additional
details regarding the alleged ‘contractual relationship.”’ (internal references omitted).
Defendant also argues;

Even if the Court were to assume that iVls. Tucker is referring to the podiatry
care that she alleges (in other parts of her complaint) that she performed
between 1995 and 1998, that work was performed 20 years before the
complaint was filed in this case, Every claim over which this Court
possesses jurisdiction is barred unless a complaint containing the claims is
filed within six years after the claim first accrues. 28 U.S.C. § 2501.

The United States Court of Appeais for the Federal Circuit has described the
elements necessary to show a contract with the United States: “The requirements for a
valid contract with the United States are; a mutual intent to contract including offer,
acceptance and consideration; and authority on the part of the government
representative who entered or ratified the agreement to bind the United States in
contract.” Tota| l\iled. l\/lgmt.. |nc. v. United States, 104 F.3d 1314, 1319 (Fed. Cir.), @__l]_'g
denied g banc suggestion declined (Fed. Cir. 1997), ge_rL denied, 522 U.S. 857 (1997).
i\/ioreoverl it is clear that:

A party alleging either an express or implied-in-fact contract with the
government “must show a mutual intent to contract including an offer, an
acceptance and consideration.” Trauma Serv. Group lv. United Statesl,
104 F.3d [1321,] 1325 [(Fed. Cir. 1997)]. Furthermore, “[a] contract with the
United States also requires that the Government representative who
entered or ratified the agreement had actual authority to bind the United
States." l_d_z

20

 

Bank of Guam v. United States, 578 F.3d at 1326 (fourth alteration in original).

in the above-captioned case, the “Exhibit 60 lVledicare Part B Provider Contract"
plaintiff attached to her Aprii 8, 2019 filing, but not to her November 21, 2018 complaint
contains a document titled “AGREEMENT FOR AUTO|VEATIC Ci..Ail\/lS SUBMISS!ON,"
Which is dated November 14, 1994. The November 14, 1994 Agreement for Automatic
Claims Submission indicates that the agreement is between a group of companies called
“Contractors," Which consists of “Group iViedical & Surgical Service, Biue Cross and Blue
Shield of Texas, inc., and Group Life Health insurance Company,” and a “Provider,” who
is identified as Karen Tucker. Under the November 14, 1994 Agreement for Automatic
Claims Submission, the Contractors are to “process and pay claims for the lVledicare
and/or Blue Shield programs in the State of Texas" that are submitted by Karen Tucker.
Raymond Hunter, whose title is listed as "Senior Vice President information
i\/ianagement," signed on behalf of the Contractors.

The November 14, 1994 Agreement for Automatic Claims Submission appears to
be an agreement between Karen Tucker and three private companies, under which the
“Contractors” Would process and pay reimbursabie and eligible claims for medical
services provided by Karen Tucker, The November 14, 1994 Agreement for Automatic
Claims Submissicn does not contain the signature of a government official with the
authority to bind the United States to a contract nor does the November 14, 1994
Agreement indicate that the United States was a party to the November 14, 1994
Agreement for Automatic Claims Submission.

lVls. Tucker has not shown that a valid express contract or impiied-in-fact contract
existed between her and the United States. None of the exhibits attached to piaintiff’s
complaint or submitted as part of her April 8, 2019 filing in the above-captioned case
indicate the existence of a contract with the United States. Further, plaintiff repeatedly
fails to specify who, if anyone represented the United States when entering the alleged
contract and whether that representative had the requisite authority to enter into the
agreement in a manner as to bind the United States. Therefore, plaintiff has failed to
allege facts sufficient to demonstrate that an express contract or impiied-in-fact contract
With the United States was entered into or to identify the terms of a contract that have
been breached

lVloreover, plaintiffs contract allegations appear to have occurred on or around
“October 21, 1996,” “lViarch 5-10, 1999 judgment contract.” and “January 1995 ~February
1998.” According to 28 U.S.C. § 2501 (2018), “[e]very claim of which the United States
Court of Federal Claims has jurisdiction shall be barred unless the petition thereon is filed
within six years after such claim first accrues." 28 U.S.C. § 2501; s_ee ai_sp_ John R. Sand
& Gravel Co. v. United States, 457 F.3d 1345, 1354 (Fed. Cir.) (stating that “[t]he six-year
statute of limitations set forth in section 2501 is a jurisdictional requirement for a suit in
the Court of Federal Claims” (citation omitted)), Qh_’g en grigg denied (Fed. Cir. 2006)1
a_ff_’g, 552 U.S. 130 (2008). As the defendant correctly points out in the motion to dismiss,
plaintiff cites alleged contract claims involving work allegedly performed over twenty years

21

 

ago. Therefore, any possible claim of a breach of contract that plaintiff alleges in her
complaint ali of which appear to have occurred in the 1990s, is barred by the statute of
limitations under 28 U.S.C. § 2501. Thus, plaintiffs breach of contract claims are
dismissed

in plaintiffs complaint lVls. Tucker also requests that this court “remov[e] the felony
stigma to clear Plaintiff’s name for a claim for wrongful erroneous conviction under Title
18 U.S.C. § 1347.” Plaintiff’s complaint asserts:

Plaintiff can show the Federal Claims Court has exclusive jurisdiction over
this civil suit against the Defendant(s) for equitable tolling 4(a)(4)(vi) breach
of lVledicare Part B Provider contract in the sum certain claim amount of
$1,652,000 doilars, breach of lVledicare Part B Provider count 16 patient
Zaia Far|ey October 21, 1996 $75 dollar claim plea and factual resume
contract that does not state a breach of contract a crime or felony of law
under Title 18 U.S.C. § 1347.

in the motion to dismiss, however, defendant argues;

VVith regard to i\/ls. Tucker’s allegations regarding her conviction for
lVledicare fraud this Court possesses limited jurisdiction to entertain claims
for compensation based upon unjust conviction and imprisonment §ee_\ 28
U.S.C. § 1495; 28 U.S.C. § 2513. These statutes are strictly construed
Vincin v. United States, 468 F.2d 930, 933 (Ct. Cl. 1972). This Court does
not possess the power to review and overturn convictions or to review in
detail the facts surrounding a conviction or imprisonment Humphrey v_
United States, 52 Fed. Cl. 593, 596 (2002). instead this Court may hear a
claim for money damages related to unjust imprisonment only after a court
has reversed a plaintiffs conviction on the grounds of innocence or if the
President of the United States has pardoned the plaintiffl Brown v, United
States, 42 Fed. Cl. 139, 141-42 (1998); i_ottv. United States, 11 Cl. Ct. 852,
853 (1987).[4]

 

4 Under 28 U.S.C. § 1495 (2018), “[t]he United States Court of Federal Claims shall have
jurisdiction to render judgment upon any claim for damages by any person unjustly
convicted of an offense against the United States and imprisoned.” 28 U.S.C. § 1495; _see_
also i-lumphrev v. United States1 52 Fed. Cl. 593l 596 (2002) (stating 28 U.S.C. § 1495
“must be read in conjunction with 28 U.S.C. § 2513"), §F§, 60 F. App’x 292 (Fed. Cir.
2003). The statute at 28 U.S.C. § 2513 (2018) requires that a person suing under 28
U.S.C. § 1495 must demonstrate

(1) His conviction has been reversed or set aside on the ground that he is
not guilty of the offense of which he was convicted or on new trial or
rehearing he was found not guilty of such offense as appears from the
record or certificate of the court setting aside or reversing such

22

 

Additionally, the defendant argues that:

To the extent that lVls. Tucker is attempting to attack the (five) decisions of
the district court and Third Circuit rejecting her identical claims, this Court
may not review the merits of a decision by a United States District Court.
Shinnecock indian Nation v. United States, 782 F.3d 1345, 1352 (Fed. Cir.
2015) (“Binding precedent establishes that the Court of Federal Claims has
no jurisdiction to review the merits of a decision rendered by a federal
district court.”) (citing Joshua v. United States, 17 F.3d 378,380 (Fed. Cir.
1994))."

The statute at 18 U.S.C. § 1347 (2018), cited by plaintiffl has been described as
“mak[ing] it unlawful to ‘defraud any health care benefit program . . . in connection with
- the delivery of or payment for health care benefits, items, or services."’ §_g§ United States
v. DeLia, 906 F.3d 1212, 1219 (10th Cir. 2018) (omission in original) (quoting 18 U.S.C.
§ 1347); see also United States v. Bertram, 900 F.3d 743, 748 (6th Cir. 2018) (stating
that 18 U.S.C. § 1347 makes ita crime for individuals “‘to defraud any health care benefit
program”’ (quoting 18 U.S.C. § 1347)), ge[t".” denied 139 S. Ct. 852 (2019). This court
however, does not have jurisdiction to consider claims that “‘amount to collateral attacks
on criminal convictions,"’ including a conviction under 18 U.S.C. § 1347. §e_e Beadles v.
United States, 115 Fed. Cl. 242, 245 (2014) (quoting Perkins v. United States, No. 13-
023C, 2013 VVl_ 3958350, at *3 (Fed. Cl. July 31l 2013)). Generaily, this court lacks
jurisdiction to review the merits of a decision of another federal court. S_ee_ Joshua v. -
United States, 17 F.3d at 380 (“[T]he Court of Federal Claims does not have jurisdiction
to review the decisions of district courts or the clerks of district courts relating to
proceedings before those courts.”); see also Rohiand v. United States, 136 Fed. Cl. at 66
(“[Tjhe Tucker Act does not provide the Court of Federal Claims with jurisdiction to
entertain collateral attacks on decisions of state courts or federal district courts." (citations
omitted)). Plaintiff’s claims involving the decisions of other courts, therefore are outside
of this coult’s jurisdiction

 

conviction, or that he has been pardoned upon the stated ground of
innocence and unjust conviction and

(2) He did not commit any of the acts charged or his acts, deeds, or
omissions in connection with such charge constituted no offense against
the United States, or any State, 'i'erritory orthe District of Columbia, and
he did not by misconduct or neglect cause or bring about his own
prosecution.

28 U,S.C. § 2513(a)(1)-(2) (2018). Plaintiff has failed to invoke the court's jurisdiction
under 28 U.S.C. § 1495, as plaintiff has not alleged or provided evidence to the court
indicating that ivls. Tucker’s conviction has been reversed through a certificate or a
certified copy of a pardon pursuant to 28 U.S.C. § 2513.

23

 

CONCLUS|ON

`l`he court GRANTS defendant's motion to dismiss, and plaintiffs complaint is
DlSilliiSSED for failure to state a claim and for lack of subject-matterjurisdiction Plaintiff’s
Application to Proceed i_n Forma Pauperis is MOOT. The Clerk of Court shall enter
JUDGNlENT consistent with this Opinion.

iT lS SO ORDERED.

W»-MMTL-

`lifiARlAN BLANK i-|ORN
Judge

24